Case 5:21-cv-01377-FMO-SHK Document 6 Filed 09/21/21 Page 1 of 1 Page ID #:32




 1
 2                                       JS-6
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
      JAMIE LEE STANTON,                        Case No. 5:21-cv-01377-FMO (SHK)
12
                                 Petitioner,    JUDGMENT
13
                         v.
14
15    JUDGE CHRISTOPHER B.
      MARSHALL, et al.,
16                              Respondents.
17
18
19         Pursuant to the Order Denying Petition for Writ of Habeas Corpus,
20   Dismissing Case Without Prejudice, and Denying a Certificate of Appealability, IT
21   IS HEREBY ADJUDGED that this action is DISMISSED without prejudice.
22
23
24   DATED: 9/21/2021                                  /s/
                                           HONORABLE FERNANDO M. OLGUIN
25                                         United States District Judge
26
27
28
